NETERER, District Judge
(after stating the facts as above). [1] That the United States cannot be sued for a tort, even though committed by its officers in the discharge of their duties, is well settled. Ballaine v. Alaska Northern Ry. Co. (U. S., Intervener) 259 Fed. 183, 170 C. C. A. 251, and cases cited. The relation of the United States to the defendant must be determined by the act creating the defendant, the objects of its creation, and the purposes to which the property is to be used.
*626Chief Justice Marshall, in the Dartmouth College Case, 4 Wheat. 518, at page 561 (4 L. Ed. 629), said:
“To determine the character of a corporation, the beneficial purposes to which the property of the corporation is to be used may be considered."
[2] The object and manner of organization and purposes and operation of the defendant are set forth in the Merchant Marine Act (Comp. St. 1918, Comp. St. Ann. Supp. 1919, §§ 8146a-8146t). Concisely stated, the act creates a Shipping Board composed of five members, to be appointed by the President. The hoard, with the President’s approval, is to have constructed and equipped in American shipyards and navy yards, etc., or to lease and purchase, vessels so far as commercial requirements of the trade of tire United States may permit, for use as naval auxiliaries or army transports. A corporation may be formed under the laws of the District of Columbia, and have a capital stock not to exceed $50,000,000, the board to subscribe and vote not less than a majority of the stock. The b'pard, with the President’s approval, may sell any or all of the stock, but at no time shall the government be a minority stockholder. The board to give public notice of the fact that vessels are offered, and the terms and conditions upon which the contract will be made, and shall invite competitive offers and make full report to the President. The corporation shall) stand dissolved at the expiration of five years from the conclusion of tl-o present European War, and all stock of such corporation owned by others at the time of dissolution shall be taken over by the board at a fair and reasonable value, and paid for with the funds to the credit of the board. The liability to be incurred under the provisions of sections 5 and 11 shall not exceed $50,000,000; and the proceeds of th'e sale of bonds and any proceeds for sales, charters, and leases of vessels and all sales of stock made by the board and of all of the monies received from any source to be covered into the treasury to the credit of the board.
By Act Oct. 6, 1917 (section 251a, Comp. Stat. Annot.), section 5 of Act June 22, 1906, prohibiting the transfer of employees from one executive department to another, or to independent establishments, or vice versa, is made to apply to the United States Shipping Board Emergency Fleet Corporation, which by the act shall be considered a “government establishment for the purposes of this section.” Executive Order of July 11, 1917, delegates to the Shipping Board and tire Emergency Fleet ■ Corporation the powers granted to the President by the merchant shipping legislation. Act March 1, 1918 (section 8146t, Comp. St. 1918, Comp. St. Ann. Supp. 1919), empowers the United States Shipping Board Emergency Fleet Corporation to purchase, lease, requisition, or otherwise acquire, and to sell or otherwise dispose of, improved or unimproved land, houses, buildings, etc. This act also requires the Fleet Corporation to report to the Congress on the first Monday of December of each year the names of all persons or corporations with whom it has made contracts, and all such subcontractors as may be employed in furtherance of this act, including a statement of purchases and amounts thereof, etc.
The Supreme Court, in The Take Monroe, 250 U. S. 246, at pages *627251, 252, 253, and 254, 39 Sup. Ct. 460, at page 463 (63 L. Ed. 962), sets out the pertinent provisions of the act, and says:
“But at the time of the emergency provision of Juno 15, 1917, the Shipping Board liad been established as a public commission, with broad administrative powers, and subject to definite restrictions, and the Fleet Corporation had been created as its agency, financed with public funds. The emergency shipping legislation evidently was enacted in the expectation that the President would employ the Shipping Board and the Fleet Corporation as its agencies to exercise the new powers, for the Fleet Corporation was mentioned in the act, and it was known to be but an arm of the Boar a.” (italics mine.)
Significance attaches to the fact that the Congress provided that the defendant corporation shall be formed under the laws of the District: of Columbia, in view of the fact that the sovereign power of the District of Columbia is lodged in the government of the United States. Metropolitan Ry. Co. v. District of Columbia, 132 U. S. 1, 10 Sup. Ct. 19, 33 L. Ed. 231. The municipality of the District of Columbia is not a state, but a mere agency of the United States, and is invested with only such subordinate powers of local legislation and control as the Congress sees fit to confer upon it.
Justice Bradley, in Metropolitan Ry. Co. v. District of Columbia, supra, said at page 9 of 132 U. S., at page 22 of 10 Sup. Ct. (33 L. Ed. 231):
“It is undoubtedly true that the District of Columbia is a separate political community in a certain sense, and in that sense may bo called a state; but the sovereign power of-this qualified state is not lodged in the corporation of the District of Columbia, but in the government of the United Slates. Its supreme legislative body is Congress. The subordinate legislative powers oí a municipal character which have been or may be lodged in the city corporations, or in the District corporation, do not make those bodies sovereign. Crimes committed in the District are not crimes against the District, but against the United States.”
The latent of the Congress in the agency employed and the directions given, the provisions of the. act, and legislation with relation thereto, appear to be conclusive that the United States acted in its sovereign capacity, and in exercising entire control, possession, ownership, and management it has merely employed the corporate organization of its own creation so far as applicable as an instrumentality or “arm,” with which to execute the purposes of this Statute, and in so doing it was not divested of its sovereignty.
It is also significant that the act — section 9 (8146e) — specifically exempts vessels “while employed solely as merchant vessels” from the ordinary legal liabilities and subjects them to admiralty jurisdiction. The Lake Monroe, supra. If it was the intention that the defendant was not a mere governmental instrumentality, then the exemption was entirely superfluous.
This case, I think, is plainly distinguishable from U. S. Bank v. Planters’ Bank, 22 U. S. (9 Wheat.) 904, 6 L. Ed. 244. In that case the state of Georgia and individuals — citizens of Georgia — engaged in the general banking business. The action was upon a promissory note held by the plaintiff, endorsed by the defendant, and the defendant bank pleaded immunity from suit because of its sovereign character. *628The court held that having become a partner in a trading company, the state divested itself of its sovereign character and took that of a private citizen. In the instant case the defendant is not a trading company. The primary purpose of the act was to provide “army transports,” and the commercial shipping was incidental. The act is a war measure; emergency is reflected in nearly every sentence. The purpose was to acquire vessels “for use as naval auxiliaries or army transports,” and the “navy yards” were to be utilized. Of the great need for transports the Congress was advised, and the public later found out. Every detail of management, relation, and function of the defendant is prescribed and limited in the Marine Act, and the only use made of the incorporation act, the creation of the Congress, was the filing of artifcles to give it corporate entity as a matter of convenience, and nowhere is there apparent an intention to waive the sovereign privilege. On the contrary, exempting vessels from immunity and submitting them to admiralty seems conclusive that in all things else the sovereignty was asserted and retained.
_ I have read the decisions of Judge Hand in Gould Coupler Co. v. U. S. Shipping Board (D. C.) 261 Fed. 716, and Judge Page in Ford & Burnham Co. v. U. S. S. B. E. F. Corp. (D. C.) 265 Fed. 955. The opinion of Circuit Judge Hunt in Ballaine v. Alaska Northern Railway Co., 259 Fed. 183, 170 C. C. A. 251, I think is decisive here. Judge Hunt, for the Circuit Court of Appeals for this circuit, said (259 Fed. 185, 170 C. C. A. 253) :
“Act March 12, 1914, c. 37, heretofore cited which authorizes the President to locate, construct, and operate railroads in Alaska expressly provides that the Alaska Railroad is for the settlement of public lands and for transportation of coal for the army and navy, for the transportation of troops, arms, munitions of war, the mails, and for .‘other governmental and public uses,’ and to transport passengers and property. The act (section 4) also confers authority upon the President, through such agencies as he may' appoint or employ, to do all necessary acts, in addition to those especially authorized, to enable him to accomplish the purposes of the act. By section 1 the President is authorized to purchase or acquire other railroads to carry out the purposes' of the act, and to employ officers and agents in order to accomplish the purpose of the legislation. Talcing all these provisions together, they plainly show that the United States, in acquiring stocks and bonds and property in the Alaska Northern Railway Company, acted in its sovereign capacity, and in exercising entire control, possession, ownership, and management, has merely employed the corporate organization as an agency through which to execute the purposes of the statute.”
This court in U. S. v. Union Timber Products Co., 259 Fed. 907, held that a conspiracy to defraud the Shipping Board is a fraud on the United States. That case, however, is distinguished from the issue here. Since the amount involved is more than $10,000, this court has not jurisdiction. I also think that the Anacordes Shipbuilding Company and the Capital City Iron Works should be parties to the action. The motions to dismiss are granted.
I have conferred with Judge CUSHMAN of the Southern division, and he authorizes me to say that he concurs in this decision.